Exhibit 10.1

ASSUMPTION AGREEMENT

THIS ASSUMPTION AGREEMENT (this “Assumption Agreement”) dated as of October 16,
2020 is between Aaron’s, Inc., a Georgia corporation (“Aaron’s”), and Aaron’s
Holdings Company, Inc., a Georgia corporation and a wholly owned subsidiary of
Aaron’s (“HoldCo”). All capitalized terms used in this Assumption Agreement and
not defined herein have the respective meanings ascribed to them in the
Agreement and Plan of Merger, dated as of May 1, 2020 (the “Merger Agreement”),
by and among HoldCo, Aaron’s and Aaron’s Merger Sub, Inc., a Georgia corporation
and a wholly owned subsidiary of HoldCo (“Merger Sub”).

RECITALS

WHEREAS, pursuant to the Merger Agreement, at the Effective Time Merger Sub will
be merged with and into Aaron’s, with Aaron’s continuing as the surviving
corporation, each outstanding share of Aaron’s Common Stock will be converted
into one share of HoldCo Common Stock and each outstanding share of HoldCo
Common Stock held by Aaron’s will be canceled (the “Holding Company Formation”);
and

WHEREAS, in connection with the Holding Company Formation, HoldCo will assume
Aaron’s currently effective registration statements (collectively, the
“Registration Statements”), Aaron’s Registered Stock Plans (including the
Aaron’s Stock Awards), the Employee Benefit Plans and the Director Plan (as such
terms are defined below), all upon the terms and subject to the conditions set
forth in this Assumption Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, Aaron’s and HoldCo hereby agree as
follows:

I.

ASSUMPTION OF REGISTRATION STATEMENTS

1. Subject to and as of the Effective Time, by virtue of the Merger, HoldCo
assumes the Registration Statements subject to the terms and conditions of the
Merger Agreement and, to the extent set forth therein, hereby assumes all
obligations of Aaron’s under the Registration Statements.

2. HoldCo, as of the Effective Time by virtue of the Merger, shall be deemed a
“successor issuer” for purposes of continuing offerings under the Securities Act
of 1933, as amended (the “Securities Act”). As soon as practicable following the
Effective Time, HoldCo agrees to file post-effective amendments to each of the
Registration Statements, adopting such statements as HoldCo’s own registration
statements for all purposes of the Securities Act and the Securities Exchange
Act of 1934 and setting forth any additional information necessary to reflect
any material changes made in connection with or resulting from the succession or
as necessary to keep the Registration Statements from being misleading.



--------------------------------------------------------------------------------

II.

ASSUMPTION OF EQUITY PLANS

1. Subject to and as of the Effective Time, by virtue of the Merger, Aaron’s
assigns to HoldCo and HoldCo assumes and will perform, from and after the
Effective Time, all of the obligations of Aaron’s pursuant to the Amended and
Restated Aaron Rents, Inc. 2001 Stock Option and Incentive Award Plan, the
Aaron’s Inc. Amended and Restated 2015 Equity and Incentive Award Plan and the
Aaron’s, Inc. Employee Stock Purchase Plan (collectively, the “Registered Stock
Plans”).

2. Subject to and as of the Effective Time, by virtue of the Merger, HoldCo
assumes each option to purchase or right to acquire or vest or be settled in
Aaron’s Common Stock and/or cash issued under the Amended and Restated Aaron
Rents, Inc. 2001 Stock Option and Incentive Award Plan, and the Aaron’s Inc.
Amended and Restated 2015 Equity and Incentive Award Plan (the “Aaron’s Stock
Plans”) or granted by Aaron’s outside of the Aaron’s Stock Plans that is
outstanding and unexercised, unvested, unsettled and/or not yet paid or payable
immediately prior to the Effective Time (“Aaron’s Stock Awards”), which shall
automatically be converted into an option to purchase or right to acquire or
vest in or be settled in, on otherwise the same terms and conditions as were
applicable under the respective Aaron’s Stock Plan or the underlying equity or
equity-based award agreement (as modified herein), that number of shares of
HoldCo Common Stock and/or cash amount equal to the number of shares of Aaron’s
Common Stock and/or cash amount subject to such Aaron’s Stock Award, and, for
stock options, an exercise price per share equal to the exercise price per share
for such Aaron’s stock option immediately prior to the Effective Time. Any
shares of Aaron’s Common Stock that remain available for issuance pursuant to
the Aaron’s Stock Plans immediately prior to the Effective Time shall, by virtue
of the Merger, be assumed by HoldCo in such a manner that such shares are
converted, as of the Effective Time, into that number of shares of HoldCo Common
Stock equal to the number of such shares of Aaron’s Common Stock. Such shares of
Holdco Common Stock shall be available for issuance under the Aaron’s Stock
Plans assumed by HoldCo on and after the Effective Time.

3. Subject to and as of the Effective Time, by virtue of the Merger, HoldCo
assumes sponsorship of the Aaron’s, Inc. Employee Stock Purchase Plan (the
“ESPP”), such that each participant eligible to purchase a share of Aaron’s
Common Stock under the ESPP shall automatically be eligible to purchase a share
of HoldCo Common Stock as of the Effective Time at the same price per share in
effect immediately prior to the Effective Time, and otherwise the same terms and
conditions as were applicable, under the ESPP immediately prior to the Effective
Time shall apply. Any shares of Aaron’s Common Stock that remain available for
issuance pursuant to the ESPP immediately prior to the Effective Time shall, by
virtue of the Merger, automatically be assumed by HoldCo in such a manner that
such shares are converted, as of the Effective Time, into that number of shares
of HoldCo Common Stock equal to the number of such shares of Aaron’s Common
Stock. Such shares of Holdco Common Stock shall be available for issuance under
the ESPP assumed by HoldCo on and after the Effective Time

4. HoldCo and Aaron’s agree to (i) prepare and execute all amendments to the
Registered Stock Plans, Aaron’s Stock Awards, and other documents necessary to
effectuate HoldCo’s assumption of the Registered Stock Plans and the Aaron’s
Stock Awards, and (ii) submit any required filings with the Securities and
Exchange Commission in connection with the foregoing.

 

2



--------------------------------------------------------------------------------

5. On or prior to the Effective Time, HoldCo shall reserve sufficient shares of
HoldCo Common Stock to provide for the issuance of HoldCo Common Stock to
satisfy HoldCo’ obligations under the Merger Agreement, including, without
limitation, the Registered Stock Plans, the ESPP and the Aaron’s, Inc. Employees
Retirement Plan.

6. The assumption and conversion of Aaron’s Common Stock and other equity awards
and plans set forth in this Article II shall in all events be implemented in a
manner satisfying the requirements of Sections 409A, 422 and 424 of the Code and
the regulations issued thereunder and the provisions of the applicable plan.

III.

ASSUMPTION OF EMPLOYEE BENEFIT PLANS

1. Subject to and as of the Effective Time, by virtue of the Merger, Aaron’s
transfers, and HoldCo assumes and accepts sponsorship of, the Aaron’s, Inc.
Employees Retirement Plan and the Aaron’s, Inc. Deferred Compensation Plan (the
“Employee Benefit Plans”), along with any and all agreements, rights, duties,
assets and liabilities associated with such Employee Benefit Plans, such that
Aaron’s will no longer sponsor any of the Employee Benefit Plans on and after
the Effective Time.

2. From and after the Effective Time, by virtue of the Merger, each share of
Aaron’s Common Stock held under the Aaron’s, Inc. Employees Retirement Plan
shall be assumed by HoldCo in such a manner that it is automatically converted
into a share of HoldCo Common Stock.

3. As of and subject to the Effective Time, by virtue of the Merger, Aaron’s
transfers, and HoldCo assumes and accepts, any and all trusts and related trust
agreements and other funding vehicles maintained by Aaron’s in connection with
such Employee Benefit Plans.

4. As of and subject to the Effective Time, by virtue of the Merger, Aaron’s
will be a participating employer in the Employee Benefit Plans, and all of
Aaron’s employees, to the extent otherwise eligible pursuant to the terms of the
applicable Employee Benefit Plan, shall be eligible to participate or continue
to be eligible to participate, as applicable, in such Employee Benefit Plans by
taking into account any service such employees were credited previously by
Aaron’s for purposes of such plans.

5. HoldCo and Aaron’s agree to prepare, execute and deliver any and all
amendments to the Employee Benefit Plans and other documents necessary to
effectuate HoldCo’s assumption of sponsorship of such Employee Benefit Plans and
the related trusts, trust agreements and funding vehicles and HoldCo’s and
Aaron’s participation in such Employee Benefit Plans as participating employers
for their respective eligible employees.

 

3



--------------------------------------------------------------------------------

IV.

ASSUMPTION OF DIRECTOR PLAN

1. Subject to and as of the Effective Time, Aaron’s assigns to HoldCo and HoldCo
assumes and will perform, from and after the Effective Time, all of the
obligations of Aaron’s pursuant to the Aaron’s, Inc. Amended and Restated
Compensation Plan for Non-Employee Directors (the “Director Plan”).

2. HoldCo and Aaron’s agree to prepare and execute all amendments to the
Director Plan and other documents necessary to effectuate HoldCo’s assumption of
sponsorship of such Director Plan.

V.

MISCELLANEOUS

1. At the Effective Time, any compensatory plan, agreement, program or policy
related to Aaron’s Common Stock shall each be automatically deemed to be amended
without further action, to the extent necessary or appropriate, to provide that
references to Aaron’s in such compensatory plan, agreement, program or policy
(including any related documents) shall be deemed to refer solely to HoldCo.

2. Aaron’s and HoldCo agree that the Merger does not constitute a “Change in
Control” under the Registered Stock Plans, the Aaron’s Stock Awards, the
Deferred Compensation Plan, the Director Plan or any other compensatory plan,
agreement, program or policy of Aaron’s or its subsidiaries.

3. Each of HoldCo and Aaron’s will, from time to time and at all times
hereafter, upon every reasonable request to do so by the other party hereto,
make, do, execute and deliver, or cause to be made, done, executed and
delivered, all such further acts, deeds, assurances and things as may be
reasonably required or necessary in order to further implement and carry out the
intent and purpose of this Assumption Agreement.

[Signatures Follow on Next Page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, HoldCo and Aaron’s have caused this instrument to be duly
executed as of and on the date first above written, to be effective as of the
Effective Time.

 

AARON’S HOLDINGS COMPANY, INC. By:  

/s/ Todd King

  Name: Todd King   Title: Vice President and Assistant Secretary AARON’S, INC.
By:  

/s/ Robert W. Kamerschen

  Name: Robert W. Kamerschen   Title: Executive Vice President, General Counsel,
Chief Corporate Affairs Officer & Corporate Secretary

[Signature Page to Assumption Agreement]